Order entered May 3, 2021




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-01084-CV

          ALFREDO SANCHEZ AND FERMIN LOPEZ, Appellants

                                         V.

                            LUIS TORRES, Appellee

               On Appeal from the 134th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-03653

                                        ORDER

      Before the Court is appellants’ April 30, 2021 second motion for an

extension of time to file their brief on the merits. We GRANT the motion and

extend the time to June 1, 2021. We caution appellant that further extension

requests will be strongly disfavored.


                                              /s/   CRAIG SMITH
                                                    JUSTICE